If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                             COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                       UNPUBLISHED
                                                                       November 10, 2022
               Plaintiff-Appellant,

v                                                                      No. 358389
                                                                       Calhoun Circuit Court
KEVIN THEODORE WILSON,                                                 LC No. 2020-001489-FH

               Defendant-Appellee.


Before: SAWYER, P.J., and MARKEY and SWARTZLE, JJ.

SWARTZLE, J. (concurring in part, dissenting in part).

        While I agree that this matter should be returned to the trial court, I would vacate the trial
court’s dismissal of charges rather than outright reverse. It appears that there was some confusion
in the record as to the precedential effect of People v Borowka, unpublished per curiam opinion of
the Court of Appeals, issued September 17, 2019 (Docket No. 346398), a case upon which I sat.
The analysis in Borowka clearly supported the trial court’s dismissal here, although neither the
analysis nor the holding dictated that dismissal. Accordingly, I would remand the matter for the
sole purpose of permitting the trial court to reconsider its dismissal in light of the fact that Borowka
was an unpublished decision.



                                                                /s/ Brock A. Swartzle




                                                  -1-